ORDER
PER CURIAM.
Ebony Bowden appeals from the Labor and Industrial Relations Commission’s decision denying her unemployment benefits because she committed misconduct in connection with her employment.
We have reviewed the briefs of the parties and the record on appeal, and we affirm. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).